Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT, dated as of _________ (this “Agreement”),
among SANSAL WELLNESS HOLDINGS, INC., a Nevada corporation (the “Company”), and
_________ (the “Purchaser”).

 

INTRODUCTION

 

This Agreement is made pursuant to the Subscription Agreement and sets forth the
rights of the Purchaser to have registered, and the obligations of the Company
to register, under the Securities Act of 1933, as amended (the “Securities
Act”), the Registrable Securities (as defined below).

 

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties and covenants hereinafter set forth and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

Section 1      Definitions. Capitalized terms used, but not otherwise defined
herein that are defined in the Subscription Agreement shall have the respective
meanings given such terms in the Subscription Agreement. As used in this
Agreement, the following terms shall have the following meanings:

 

“Advice” shall have the meaning set forth in Section 6(d).

 

“Effectiveness Period” shall have the meaning set forth in Section 2(a).

 

“Event” shall have the meaning set forth in Section 2(b).

 

“Event Date” shall have the meaning set forth in Section 2(b).

 

“Filing Date” means, with respect to the Registration Statement required
pursuant to Section 3(c), the earliest practical date on which the Company is
permitted by SEC Guidance to file such Registration Statement related to the
Registrable Securities, but not more than ninety (90) days following the final
closing of the Offering.

 

“Holder” means the Purchaser.

 

“Indemnified Party” shall have the meaning set forth in Section 5(c).

 

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

 

“Losses” shall have the meaning set forth in Section 5(a).

 

“Offering” shall mean that offering of Units pursuant to the Company’s
Confidential Private Placement Memorandum dated May 30, 2018.

 

“Plan of Distribution” shall have the meaning set forth in Section 2(a).

 



 1



 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Registrable Securities” shall mean, as of any date of determination, (a) all of
the Shares (i) included in the Units (“Shares”) and (ii) issuable upon exercise
of the Warrants included in the Units (the “Warrant Shares”); and (b) any
securities issued or then issuable upon any stock split with respect to the
foregoing; provided, however, that any such Registrable Securities shall cease
to be Registrable Securities (and the Company shall not be required to maintain
the effectiveness of the Registration Statement hereunder with respect thereto)
in the event that (1) such Registrable Securities have been disposed of by the
Investor or such other person to whom an Investor has transferred Registrable
Securities (a “Holder”) in accordance with the Registration Statement, (2) such
Registrable Securities have been sold, or (3) the maximum length of time that
the Company can maintain the effectiveness of the Registration Statement has
expired.

 

“Registration Statement” means the registration statement required to be filed
hereunder and any additional registration statements contemplated by Section
3(c), including (in each case) the Prospectus, amendments and supplements to
such registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.

 

“Selling Shareholder Questionnaire” shall have the meaning set forth in Section
3(a).

 

“SEC Guidance” means (a) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff; and (b) the
Securities Act.

 



 2



 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board, the OTCQX
maintained by OTC Markets, Inc., or the OTCQB maintained by OTC Markets, Inc.
(or any successors to any of the foregoing).

 

Section 2      Registration.

 

(a)      On or prior to the Filing Date, the Company shall prepare and file with
the Commission a Registration Statement covering, among other things, the resale
of all or such portion (as permitted by SEC Guidance and Rule 415) of the
Registrable Securities on such Filing Date that are not then registered on an
effective Registration Statement. The Registration Statement shall be on Form
S-1 and shall contain substantially the “Plan of Distribution” attached hereto
as Annex A. Subject to the terms of this Agreement, the Company shall use its
commercially reasonable best efforts to have the Registration Statement declared
effective within ninety (90) days after the Registration Statement is filed, and
shall use its commercially reasonable best efforts to keep such Registration
Statement continuously effective under the Securities Act until the earlier of
(a) three years from the Effectiveness Date; or (b) the date all Registrable
Securities covered by such Registration Statement have been sold (the
“Effectiveness Period”).

 

(b)      If: (i) the Registration Statement is not filed on or prior to its
Filing Date, or (ii) the Company fails to file with the Commission a request for
acceleration in accordance with Rule 461 promulgated under the Securities Act,
within five (5) Trading Days of the date that the Company is notified (orally or
in writing, whichever is earlier) by the Commission that the Initial
Registration Statement will not be “reviewed” or not be subject to further
review, or (iii) the Company fails to file a pre-effective amendment and
otherwise respond in writing to comments made by the Commission in respect of
such Registration Statement within thirty (30) Trading Days after the receipt of
comments by or notice from the Commission that such amendment is required in
order for such Initial Registration Statement to be declared effective, or (iv)
after the Effectiveness Date of a Registration Statement, such Registration
Statement ceases for any reason to remain continuously effective as to all
Registrable Securities included in such Registration Statement, or the Holder is
otherwise not permitted to utilize the Prospectus therein to resell such
Registrable Securities, for more than ten (10) consecutive calendar days or more
than an aggregate of twenty (20) calendar days during any twelve (12) month
period (which need not be consecutive calendar days) (any such failure or breach
being referred to as an “Event”, and for purposes of clause (i), the date on
which such Event occurs, or for purposes of clause (ii) the date on which such
five (5) Trading Day period is exceeded, or for purposes of clause (iii) the
date which such twenty (20) Trading Day period is exceeded, or for purposes of
clause, as applicable, is exceeded being referred to as “Event Date”), then, in
addition to any other rights the Holder may have hereunder or under applicable
law, on each such Event Date and on each monthly anniversary of each such Event
Date (if the applicable Event shall not have been cured by such date) until the
applicable Event is cured, the Company shall pay to the Holder an amount in
cash, as partial liquidated damages and not as a penalty, equal to $500 per
month (not to exceed an aggregate of $5,000), pro-rated for periods of less than
thirty (30) days. If the Company fails to pay any partial liquidated damages
pursuant to this Section in full within seven (7) days after the date payable,
the Company will pay interest thereon at a rate of 18% per annum (or such lesser
maximum amount that is permitted to be paid by applicable law) to the Holder,
accruing daily from the date such partial liquidated damages are due until such
amounts, plus all such interest thereon, are paid in full. The partial
liquidated damages pursuant to the terms hereof shall apply on a daily pro rata
basis for any portion of a month prior to the cure of an Event. If the Company
fails to file the Registration Statement on or before the Filing Date, the
exercise price of the Warrant issued in the Offering shall be adjusted downward
from $0.15 to $0.10 per share.

 



 3



 

(c)      The Company shall notify the Holder of Registrable Securities to be
sold (which notice shall, pursuant to clauses (iii) through (vi) hereof, be
accompanied by an instruction to suspend the use of the Registration Statement
until the requisite changes have been made and which notice shall be made by
public dissemination of information by filing a Report on Form 8-K or otherwise)
as promptly as reasonably possible (and, in the case of (i)(A) below, not less
than one Trading Day prior to such filing) and (if requested by any such Person)
confirm such notice in writing no later than one Trading Day following the day
(i)(A) when a Registration Statement or any supplement or post-effective
amendment to a Registration Statement is proposed to be filed; (B) when the
Commission notifies the Company whether there will be a “review” of such
Registration Statement and whenever the Commission comments in writing on such
Registration Statement; and (C) with respect to a Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to a Registration Statement or for additional
information; (iii) of the issuance by the Commission or any other federal or
state governmental authority of any stop order suspending the effectiveness of a
Registration Statement covering any or all of the Registrable Securities or the
initiation of any Proceedings for that purpose; (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; (v) of the occurrence of any event or passage of time that makes the
financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in a Registration Statement or any
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires any revisions to a Registration
Statement or other documents so that, in the case of a Registration Statement,
it will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading; and (vi) the occurrence or existence of any pending corporate
development with respect to the Company that the Company believes may be
material and that, in the determination of the Company, makes it not in the best
interest of the Company to allow continued availability of a Registration
Statement, provided that any and all of such information shall remain
confidential to the Holder until such information otherwise becomes public,
unless disclosure by the Holder is required by law; provided, further, that
notwithstanding the Holder’s agreement to keep such information confidential,
the Holder makes no acknowledgement that any such information is material,
non-public information.

 



 4



 

(d)      In the event that the SEC shall seek to impose a limitation on the
number of Registrable Securities that may be included in the Registration
Statement as a secondary offering pursuant to Rule 415 under the Securities Act
or otherwise, the Company shall include in such registration (i) first, the
Registrable Securities, reduced, pro rata, among the Holders; and (ii) second,
any Company securities owned by other owners who have requested registration,
reduced as determined by the Company.

 

(e)      Once the SEC has declared the Registration Statement effective, the
Company shall use its commercially reasonable efforts to maintain the
effectiveness of such Registration Statement during the Effectiveness Period and
shall use its commercially reasonable efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of
the Registration Statement or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.

 

(f)      The Company shall promptly deliver to each Holder, without charge, as
many copies of the Prospectus and each amendment or supplement thereto as such
Holders may reasonably request in connection with resales by the Holder of
Registrable Securities.

 

(g)      The Company shall use its commercially reasonable efforts to register
or qualify or cooperate with the selling Holders in connection with the
registration or qualification (or exemption from the registration or
qualification) of such Registrable Securities for the resale by the Holder under
the securities or Blue Sky laws of such jurisdictions within the United States
as any Holder reasonably requests in writing, to keep each of the registration
or qualification (or exemption therefrom) effective during the Effectiveness
Period and to do any and all other acts or things reasonably necessary to enable
the disposition in such jurisdictions of the Registrable Securities covered by
the Registration Statement; provided, that the Company shall not be required to
qualify generally to do business in any jurisdiction where it is not then so
qualified, subject the Company to any material tax in any such jurisdiction
where it is not then so subject or file a general consent to service of process
in any such jurisdiction.

 

(h)      Upon learning that a prospectus that is part of the Registration
Statement contains a material misstatement or omission that causes other
statements made therein to be materially inaccurate, as promptly as reasonably
possible, the Company shall notify the Holders to cease selling Registrable
Securities and shall prepare a supplement or amendment, including a post-
effective amendment, to the Registration Statement or a supplement to the
related prospectus, and file any other required document so that, as thereafter
delivered, neither the Registration Statement nor such prospectus will contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. Each Holder agrees
to cease selling Registrable Securities immediately upon notice from the Company
that the prospectus related to the Registrable Securities is not current and not
to resume selling Registrable Securities until notified by the Company that he
or she may do so.

 



 5



 

(i)      In order for a Holder to include Registrable Securities in the
Registration Statement, each Holder must complete and execute the Selling
Shareholder Questionnaire in the form accompanying the Subscription Agreement
and return it to the Company together with the Subscription Agreement. Any
subsequent Holder must complete and execute the Selling Shareholder
Questionnaire prior to the due date set forth therein. If any Holder returns
his, her or its Selling Shareholder Questionnaire after the stated deadline, the
Company shall not be required to include such Holder’s Registrable Securities in
the Registration Statement.

 

(j)      Notwithstanding anything else set forth herein, the Company may suspend
the use of the prospectus that is part of the Registration Statement (a
“Blackout Period”) for valid business reasons (not including avoidance of its
obligations hereunder) or to avoid premature public disclosure of a pending
corporate transaction, including pending acquisitions or divestitures of assets,
mergers and combinations and similar events; provided that promptly following
the termination of the Blackout Period, the Company shall notify Holders that
the Blackout Period has ended.

 

(k)      The rights to cause the Company to register Registrable Securities may
be assigned by a Holder to a transferee or assignee of Registrable Securities
(for so long as such shares remain Registrable Securities) provided, however,
(i) the transfer must comply with this Registration Rights Agreement; (ii) the
transferor shall, within ten (10) days after such transfer, furnish to the
Company written notice of the name and address of such transferee or assignee
and the securities with respect to which such registration rights are being
assigned; and (iii) such transferee shall agree to be subject to and bound by
all obligations and restrictions set forth in this Registration Rights
Agreement.

 

Section 4      Registration Expenses. All fees and expenses incident to the
performance of or compliance with this Agreement by the Company shall be borne
by the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (a) all registration and filing fees
(including, without limitation, fees and expenses) (i) with respect to filings
required to be made with any Trading Market on which the Common Stock is then
listed for trading, (ii) in compliance with applicable state securities or Blue
Sky laws reasonably agreed to by the Company in writing (including, without
limitation, fees and disbursements of counsel for the Company in connection with
Blue Sky qualifications or exemptions of the Registrable Securities) and (iii)
if not previously paid by the Company in connection with an Issuer Filing, with
respect to any filing that may be required to be made by any broker through
which the Holder intends to make sales of Registrable Securities with FINRA
pursuant to the FINRA Rule 2710, so long as the broker is receiving no more than
a customary brokerage commission in connection with such sale; (b) printing
expenses (including, without limitation, expenses of printing certificates for
Registrable Securities; (c) messenger, telephone and delivery expenses; (d) fees
and disbursements of counsel for the Company; (e) Securities Act liability
insurance, if the Company so desires such insurance; and (f) fees and expenses
of all other Persons retained by the Company in connection with the consummation
of the transactions contemplated by this Agreement. In addition, the Company
shall be responsible for all of its internal expenses incurred in connection
with the consummation of the transactions contemplated by this Agreement
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit and the fees and expenses incurred in connection with the listing of the
Registrable Securities on any securities exchange as required hereunder. In no
event shall the Company be responsible for any broker or similar commissions of
the Holder or, except to the extent provided for in the Transaction Agreements,
any legal fees or other costs of the Holder.

 



 6



 

Section 5      Indemnification.

 

(a)      Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless the Holder, the
officers, directors, members, partners, agents, investment advisors and
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles, notwithstanding a lack of such title or any other title) of
each of them, each Person who controls any such Holder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, members, stockholders, partners, agents and employees (and
any other Persons with a functionally equivalent role of a Person holding such
titles, notwithstanding a lack of such title or any other title) of each such
controlling Person, to the fullest extent permitted by applicable law, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, reasonable attorneys’ fees) and expenses (collectively,
“Losses”), as incurred, arising out of or relating to (i) any untrue or alleged
untrue statement of a material fact contained in a Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading; or (ii) any violation or alleged violation by
the Company of the Securities Act, Exchange Act or any state securities law, or
any rule or regulation thereunder, in connection with the performance of its
obligations under this Agreement, except to the extent, but only to the extent,
that (A) such untrue statements or omissions are based solely upon information
regarding such Holder furnished in writing to the Company by, or on behalf of,
such Holder expressly for use therein, or to the extent that such information
relates to such Holder or such Holder’s proposed method of distribution of
Registrable Securities and was reviewed and expressly approved in writing by
such Holder expressly for use in a Registration Statement, such Prospectus or
such form of Prospectus or in any amendment or supplement thereto (it being
understood that the Holder has approved Annex A hereto for this purpose and the
information provided in writing to the Company by such Holder in its completed
Selling Shareholder Questionnaire in the form attached hereto as Annex B) or (B)
in the case of an occurrence of an event of the type specified in Section
2(c)(iii)-(vi), the use by such Holder of an outdated or defective Prospectus
after the Company has notified such Holder in writing that the Prospectus is
outdated or defective and prior to the receipt by such Holder of the Advice
contemplated in Section 6(d). The Company shall notify the Holder promptly of
the institution, threat or assertion of any Proceeding arising from or in
connection with the transactions contemplated by this Agreement of which the
Company is aware.

 



 7



 

(b)      Indemnification by Holder. The Holder shall indemnify and hold harmless
the Company, its directors, officers, attorneys, agents and employees, each
Person who controls the Company (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act), and the directors, officers,
attorneys, agents or employees of such controlling Persons, to the fullest
extent permitted by applicable law, from and against all Losses, as incurred, to
the extent arising out of or based solely upon: (i) such Holder’s failure to
comply with the prospectus delivery requirements of the Securities Act; or (ii)
any untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus, or any form of prospectus, or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein not misleading
(A) to the extent, but only to the extent, that such untrue statement or
omission is contained in any information so furnished in writing by, or on
behalf of, such Holder to the Company specifically for inclusion in such
Registration Statement or such Prospectus or (B) to the extent that such
information relates to such Holder’s proposed method of distribution of
Registrable Securities and was reviewed and expressly approved in writing by
such Holder expressly for use in a Registration Statement (it being understood
that the Holder has approved Annex A hereto for this purpose and the information
provided in writing to the Company by such Holder in its completed Selling
Shareholder Questionnaire in the form attached hereto as Annex B), such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
or (C) in the case of an occurrence of an event of the type specified in Section
2(c)(iii)-(vi), the use by such Holder of an outdated or defective Prospectus
after the Company has notified such Holder in writing that the Prospectus is
outdated or defective and prior to the receipt by such Holder of the Advice
contemplated in Section 6(d). In no event shall the liability of any selling
Holder hereunder be greater in amount than the dollar amount of the net proceeds
received by such Holder upon the sale of the Registrable Securities giving rise
to such indemnification obligation.

 

(c)      Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all fees and expenses incurred in connection with defense
thereof; provided, that the failure of any Indemnified Party to give such notice
shall not relieve the Indemnifying Party of its obligations or liabilities
pursuant to this Agreement, except (and only) to the extent that it shall be
finally determined by a court of competent jurisdiction (which determination is
not subject to appeal or further review) that such failure shall have prejudiced
the Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and counsel to the Indemnified Party shall
reasonably believe that a material conflict of interest is likely to exist if
the same counsel were to represent such Indemnified Party and the Indemnifying
Party (in which case, if such Indemnified Party notifies the Indemnifying Party
in writing that it elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense thereof and the reasonable fees and expenses of no more than one
separate counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

 



 8



 

Subject to the terms of this Agreement, all reasonable fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten (10) Trading Days of written notice thereof to
the Indemnifying Party, provided that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is judicially
determined to be not entitled to indemnification hereunder.

 

(d)      Contribution. If the indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party shall contribute to the
amount paid or payable by such Indemnified Party, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other fees or expenses incurred by such party in connection with any Proceeding
to the extent such party would have been indemnified for such fees or expenses
if the indemnification provided for in this Section was available to such party
in accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
net proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission, except in the case of fraud by
such Holder.

 



 9



 

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

Section 6       Miscellaneous.

 

(a)        Remedies. In the event of a breach by the Company or by the Holder of
any of their respective obligations under this Agreement, the Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
shall be entitled to specific performance of its rights under this Agreement.
The Company and the Holder agree that monetary damages would not provide
adequate compensation for any losses incurred by reason of a breach by it of any
of the provisions of this Agreement and hereby further agrees that, in the event
of any action for specific performance in respect of such breach, it shall not
assert or shall waive the defense that a remedy at law would be adequate.

 

(b)        Compliance. The Holder covenants and agrees that it will comply with
the prospectus delivery requirements of the Securities Act as applicable to it
in connection with sales of Registrable Securities pursuant to a Registration
Statement.

 

(c)        Discontinued Disposition. By its acquisition of Registrable
Securities, the Holder agrees that, upon receipt of a notice from the Company of
the occurrence of any event of the kind described in and in accordance with
Section 2(c), such Holder will forthwith discontinue disposition of such
Registrable Securities under a Registration Statement until it is advised in
writing (the “Advice”) by the Company that the use of the applicable Prospectus
(as it may have been supplemented or amended) may be resumed. The Company will
use its commercially reasonable best efforts to ensure that the use of the
Prospectus may be resumed as promptly as it practicable. The Company agrees and
acknowledges that any periods during which the Holder is required to discontinue
the disposition of the Registrable Securities hereunder shall be subject to the
provisions of Section 2(b).

 

(d)        Piggy-Back Registrations. Subject to the permissibility of
registering additional Registrable Securities pursuant to SEC Guidance including
Rule 415, if at any time during the Effectiveness Period there is not an
effective Registration Statement covering all of the Registrable Securities and
the Company shall determine to prepare and file with the Commission a
registration statement relating to an offering for its own account or the
account of others under the Securities Act of any of its equity securities,
other than on Form S-4 or Form S-8 (each as promulgated under the Securities
Act) or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with the stock option or other employee
benefit plans, then the Company shall send to the Holder a written notice of
such determination and, if within ten (10) days after the date of such notice,
any such Holder shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
Holder requests to be registered; provided, however, that, the Company shall not
be required to register any Registrable Securities pursuant to this Section 6(e)
that are eligible for resale pursuant to Rule 144(b)(ii) promulgated under the
Securities Act or that are the subject of a then effective Registration
Statement.

 



10

 

 

(e)        Amendments and Waivers. The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given, unless the same shall be in writing and signed by the Company and the
Holder.

 

(f)         Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the Subscription Agreement.

 

(g)        Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the parties
and shall inure to the benefit of the Holder. The Company may not assign its
rights (except by merger) or obligations hereunder without the prior written
consent of a majority of the Holders.

 

(h)        Execution and Counterparts. This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

(i)         Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Subscription Agreement.

 

(j)         Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

(k)        Headings. The headings in this Agreement are for convenience only, do
not constitute a part of this Agreement, and shall not be deemed to limit or
affect any of the provisions hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS]

 



11

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

              Purchaser:   Company:                     SANSAL WELLNESS
HOLDINGS, INC.                 Print Name                     By:     By:      
Name:     Name:     Title:     Title:  

 



12

 

 

ANNEX A

 

Plan of Distribution

 

The Selling Shareholder (the “Selling Shareholder”) of the common stock and any
of their pledgees (which are accredited investors (as defined in Regulation D
under the Securities Act) or which are in connection with bona fide margin
accounts with a registered broker-dealer or financial institution which is an
accredited investor), assignees and successors-in-interest may, from time to
time, sell any or all of their Shares on the OTCQB maintained by OTC Markets,
Inc., or any other stock exchange, market or trading facility on which the
shares are quoted or in private transactions. These sales may be at fixed or
negotiated prices. The Selling Shareholder may use any one or more of the
following methods when selling Shares:

 



  ● ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;         ● block trades in which the broker-dealer will
attempt to sell the Shares as agent but may position and resell a portion of the
block as principal to facilitate the transaction;         ● purchases by a
broker-dealer as principal and resale by the broker-dealer for its account;    
    ● an exchange distribution in accordance with the rules of the applicable
exchange;         ● privately negotiated transactions;         ● settlement of
short sales entered into after the effective date of the registration statement
of which this prospectus is a part;         ● broker-dealers may agree with the
Selling Shareholder to sell a specified number of such Shares at a stipulated
price per Share;         ● through the writing or settlement of options or other
hedging transactions, whether through an options exchange or otherwise;        
● a combination of any such methods of sale; or         ● any other method
permitted pursuant to applicable law.

 

The Selling Shareholder may also sell shares under Rule 144 under the Securities
Act, if available, rather than under this Registration Statement.

 

Broker-dealers engaged by the Selling Shareholder may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the Selling Shareholder (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this Prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with FINRA Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with FINRA IM-2440.

 



13

 

 

In connection with the sale of the common stock or interests therein, the
Selling Shareholder may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
Shares in the course of hedging the positions they assume. The Selling
Shareholder may also sell Shares and deliver these Shares to close out their
short positions, or loan or pledge the Shares to broker-dealers that in turn may
sell these Shares. The Selling Shareholder may also enter into option or other
transactions with broker-dealers or other financial institutions or the creation
of one or more derivative securities which require the delivery to such
broker-dealer or other financial institution of Shares offered by this
prospectus, which Shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction).

 

The Selling Shareholder and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
Shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Each Selling Shareholder has informed the
Company that it does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the Shares. In no event
shall any broker-dealer receive fees, commissions and markups which, in the
aggregate, would exceed eight percent (8%).

 

The Company is required to pay certain fees and expenses incurred by the Company
incident to the registration of the Shares. The Company has agreed to indemnify
the Selling Shareholder against certain losses, claims, damages and liabilities,
including liabilities under the Securities Act.

 

Because the Selling Shareholder may be deemed to be an “underwriter” within the
meaning of the Securities Act, it will be subject to the prospectus delivery
requirements of the Securities Act including Rule 172 thereunder. In addition,
any securities covered by this prospectus which qualify for sale pursuant to
Rule 144 under the Securities Act may be sold under Rule 144 rather than under
this prospectus. There is no underwriter or coordinating broker acting in
connection with the proposed sale of these Shares by the Selling Shareholder.

 

We agreed to keep this prospectus effective until the earlier of (a) three (3)
years from the date of this prospectus or (b) all of the Shares having been sold
pursuant to this prospectus or Rule 144 under the Securities Act or any other
rule of similar effect. The Shares will be sold only through registered or
licensed brokers or dealers if required under applicable state securities laws.
In addition, in certain states, the Shares may not be sold unless they have been
registered or qualified for sale in the applicable state or an exemption from
the registration or qualification requirement is available and is complied with.

 



14

 

 

Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the Shares may not simultaneously engage in
market making activities with respect to the common stock for the applicable
restricted period, as defined in Regulation M, prior to the commencement of the
distribution. In addition, the Selling Shareholder will be subject to applicable
provisions of the Exchange Act and the rules and regulations thereunder,
including Regulation M, which may limit the timing of purchases and sales of
Shares by the Selling Shareholder or any other person. We will make copies of
this prospectus available to the Selling Shareholder and have informed the
Selling Shareholder of the need to deliver a copy of this prospectus to each
purchaser at or prior to the time of the sale (including by compliance with Rule
172 under the Securities Act).

 



15

 

 

ANNEX B

 

SELLING SHAREHOLDER QUESTIONNAIRE

 



16